Citation Nr: 0125351	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  00-24 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
respiratory problems due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman

INTRODUCTION

The veteran had active service from June 1971 to June 1973 
and from November 1990 to June 1991.

This appeal arises from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
Montgomery, Alabama, which reopened the veteran's claim for 
service connection for respiratory problems due to an 
undiagnosed illness and then denied the claim on the merits.

A review of the record indicates that the RO denied 
entitlement to service connection in June 1996.  The veteran 
did not initiate an appeal from that decision.  While the RO 
has reopened the prior denial but denied entitlement to 
service connection on the merits, according to Jackson v. 
Principi, No. 01-7007 (Fed. Cir. Sept. 19, 2001) (also see 
Barnett v. Brown, 8 Vet. App. 1 (1995); aff'd Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996)), the Board of Veterans' 
Appeals (Board) must make its own determination as to whether 
new and material evidence has been submitted to reopen a 
claim, regardless of the finding of the RO.  Therefore, the 
issue has been characterized as noted on the title page.


FINDINGS OF FACT

1.  An RO decision in June 1996 denied entitlement to service 
connection for respiratory problems due to an undiagnosed 
illness; the veteran did not initiate an appeal from that 
decision.

2.  The veteran has submitted evidence since the June 1996 
decision which was not previously of record, is not 
cumulative, and is both relevant and significant enough that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for respiratory problems due 
to an undiagnosed illness.



CONCLUSION OF LAW

The evidence received since the rating decision dated in June 
1996 is new and material; the veteran's claim for service 
connection for respiratory problems due to an undiagnosed 
illness is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. § 5107(a) (West Supp. 2001)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C.A. § 5103A(f) (West 
Supp. 2001)).  It is noted that regulations adopted by VA 
implementing the VCAA include changes to the standard for 
determining new and material evidence under 38 C.F.R. 
§ 3.156(a), and provides for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C.A. § 5103A(g) (West Supp. 2001) which states that 
nothing in section 5103A precludes VA from providing such 
other assistance as the Secretary considers appropriate.  
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620, 45628-45629.  Here, the veteran's claim was filed 
prior to August 29, 2001, and, as such, these changes are not 
applicable in the instant case.

The Board acknowledges that VBA Fast Letter No.01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  In any event, since the veteran's claim is 
reopened, VA's duty to assist is clearly triggered under the 
cited legal authority, and such is addressed in the remand 
below. 

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).
The veteran's claim for service connection for respiratory 
problems due to an undiagnosed illness had been denied in the 
unappealed June 1996 RO decision.  The evidence which was of 
record at the time of the decision included the service 
medical records covering the veteran's service in the 
National Guard and the veteran's second period of active 
duty.

The service medical records covering the veteran's second 
period of active duty include reports of examinations in 
April 1991 and May 1991, which show no respiratory 
abnormalities.

The documents which have been made part of the record since 
the June 1996 RO decision denying the claim for service 
connection for respiratory problems due to an undiagnosed 
illness include VA outpatient treatment records, private 
medical records and testimony from the veteran at a July 2001 
hearing on appeal.

In attempting to reopen his claim, the veteran avers that he 
continues to have respiratory problems and that these 
symptoms developed in late 1991 or early 1992.  He asserts 
that he was exposed to fumes in the Persian Gulf and one of 
his physician's indicated that the exposure was the cause of 
his respiratory problems.

Service connection may be established for chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2001.  38 C.F.R. 
§ 3.317(a)(1) (2001).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first become manifest.  Signs or symptoms which 
may be manifestations of an undiagnosed illness include signs 
or symptoms involving the respiratory system.  38 C.F.R. 
§ 3.317(a)(2)-(3), (b) (2001).

The medical evidence submitted in support of the veteran's 
application to reopen his claim includes medical reports from 
D.P.F., M.D., and the Jackson Hospital and Clinic.  This 
medical evidence, dated from July to September 2000, 
indicates that the veteran was evaluated for sleep 
disturbance and shortness of breath.  The diagnosis was 
obstructive sleep apnea.  Thus, there is now medical evidence 
of record that shows that the veteran has a respiratory 
symptom, albeit it was attributed to a diagnosis of sleep 
apnea.  It is pertinent to note that the Federal Circuit 
noted in Hodge that new evidence could be sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it would not be enough to 
convince the Board to alter a prior decision.

The Board finds that the recently dated private medical 
records lending some support to the veteran's claim that he 
currently experiences respiratory problems was not previously 
of record, is not cumulative, and is both relevant and 
significant enough that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for respiratory problems due to an undiagnosed illness.  
Hodge, supra; 38 C.F.R. § 3.156.  Accordingly, the Board 
finds that new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
respiratory problems due to an undiagnosed illness, and the 
June 1996 RO decision denying service connection is not 
final.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for 
respiratory problems due to an undiagnosed illness; to this 
extent only, the appeal is granted.



REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001)) 
has redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  The Board finds that there is a further duty to 
assist the veteran with the development of his claim.

Following a review of the record, to include recently 
received medical records and a transcript of the veteran's 
recent testimony at a Travel Board hearing, it is the Board's 
judgment that he should be afforded a VA examination that 
includes an opinion addressing his assertion that his 
respiratory problems are the result of an undiagnosed 
illness.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097- 98 (2000); 38 U.S.C.A. § 5103A.  It is also noted that 
the indicated in his September 2000 notice of disagreement 
that he had been treated at Jackson and Baptist Medical 
Centers.

The Board also notes that, in light of the change in the law, 
the RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & Supp. 2001) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159) are fully complied with and satisfied. 

Accordingly, this case will be REMANDED to the RO for the 
following action:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any VA 
and non-VA health care providers who have 
treated him for any respiratory problems 
since service.  After securing any 
necessary authorization, the RO should 
secure copies of all pertinent treatment 
reports identified by the veteran which 
are not currently of record, including 
from Jackson and Baptist Medical Centers.  
All records obtained should be associated 
with the claims file.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159) are fully complied 
with and satisfied.

3.  Upon completion of the above, the RO 
should schedule the veteran for a VA 
respiratory examination.  The examiner is 
requested to conduct a comprehensive 
review of the veteran's claims file, 
including the private medical reports and 
VA outpatient treatment records.  
Following this review, and an examination 
of the veteran, to include any necessary 
tests, the examiner is requested to offer 
an opinion with supporting analysis, as 
to whether it is at least as likely as 
not that any current respiratory problems 
began during or as the result of some 
incident of service, or are the result of 
an undiagnosed illness.  A complete 
rationale for all opinions expressed 
should be provided.

The claims file must be made available to 
the examiner before the examination, for 
proper review of the medical history.  
The examination report should reflect 
whether such a review of the claims file 
was made.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  See 
38 C.F.R. § 3.655 (2001).

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for respiratory 
problems due to an undiagnosed illness.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
they should be afforded the appropriate 
period of time  to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until he receives further 
notice.  The purpose of this REMAND is to obtain additional 
development, and the Board intimates no opinion as to the 
ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 


